I agree with the trial court that the medical evidence submitted by appellant is insufficient to establish a genuine issue of material fact as to Nurse Hill's role in the causation of death in this case. For this reason alone, I concur in the judgment of this court affirming the granting of summary judgment in favor of the appellee. There would seem to be no reason to go further in deciding this case and I have some difficulty with the posture the majority has taken in doing so.
In particular, I do not agree with the majority's conclusion that negligent medical treatment offered by an employer for certain injuries or conditions could never constitute a compensable injury under the workers' compensation statute as a matter of law. Nor do I join the majority in subscribing to the rationale of the Trumbull County Court of Appeals in theEvans decision, which, in my view, *Page 59 
establishes a separate (and lower) standard of employee medical care for medical conditions which might later be determined to be outside the workers' compensation statute.
Finally, if the majority must address this case in terms of defining a "compensable injury" under the workers' compensation system, I believe the approach followed by the Sixth District Court of Appeals in Nadolny v. Owens-Illinois, Inc. is the better one to be adopted by this court. Under that decision, if employer-provided medical treatment significantly contributes to the employee's death by placing him in a position which increased the dangerous effects of even an idiopathic medical condition or injury and places him at a greater risk than he or anyone else in the same circumstances would have encountered elsewhere, then that treatment would constitute a condition or hazard of employment rendering the condition or injury compensable under the workers' compensation statute.